Rodenbeck, J.
This action seeks to set aside an agreement between two National banks whereby the assets of one were transferred to the other and a note given in connection therewith and asks for an accounting and an injunction prohibiting the sale or enforcement of the promissory note. A receiver has been appointed of one of the defendant banks and the validity of his appointment is also attacked. The cause of action rests upon Federal statutes regulating the powers, borrowing capacity and the liquidation and dissolution of National banks (U. S. Comp. Stat. §§ 9661, 9764, 9806), and, therefore, arises under Federal laws.' A Federal question is one which “ really and substantially involve a dispute or controversy as to a right which depends on the construction of the Constitution or some law or treaty of the United States ” or on the validity or effect thereof. (Western Union Telegraph Co. v. Ann Arbor R. R. Co., 178 U. S. 239, 244; Devine v. Los Angeles, 202 id. 313, 332.) “ A suit arises under the law that creates the cause of action.” (American, etc., Co. v. Layne & Bowler Co., 241 U. S. 257.) A National bank is in the same position in a suit in a State court “ as a bank not organized under the laws of the'United States.” (Judicial Code, § 24, subd. 16 [Barnes Fed. Code, § 785]; Leather Mfrs. Bank v. Cooper, 120 U. S. 778, 781.) But in addition to being an action which arises under Federal statutes it is brought against the receiver of the defendant National Bank of Commerce who is a Federal officer governed by Federal statutes. (Matter of Chetwood, 165 U. S. 443, 458; Auten v. U. S. National Bank, 174 id. 125, 141; Guarantee Co. of N. Dakota *133v. Hanway, 104 Fed. 369; McCartney v. Earle, 115 id. 462; Bates v. Dresser, 229 id. 772.) The cause of action clearly comes within the jurisdiction of the Federal courts. (Judicial Code, § 29 [Barnes Fed. Code, § 791].)
Motion granted.